Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriquez et al (US 2015/0043680).
1). With regard to claim 1, Rodriquez et al discloses a method of encoding and/or decoding data (e.g., Figure 2, encoding in transmitter 201, and decoding in receiver 203) for optical data transmission along a transmission link (e.g., link 202 in Figure 2),
wherein the data is encoded based on an adaptive constellation diagram in a 2-D plane (e.g., the R-QSPK shown in Figures 1, 3 and 5 etc.), said constellation diagram including a first (e.g., the pair on the horizontal axis) and a second (the pair on the vertical axis) pair of symbols, 
, distance 2*A1), and 
- wherein the symbols of the second pair of symbols are located at opposite sides of the origin of the 2-D plane at a second distance d2 from each other (e.g., Figure 1 etc., the pair at /2 and -/2, distance 2*A2), wherein a line connecting the first pair of symbols and a line connecting the second pair of symbols are perpendicular to each other (shown in Figures 1, 3 and 5 etc.; [0027]-[0028]), 
wherein the method comprises a step of adapting the constellation diagram by varying the ratio of the first and second distances di, d2 such as to minimize or nearly minimize a bit error rate in the transmitted data ([0027] etc., “by optimizing the decision method together with the amplitudes A1, A2 the performance of R-QPSK can be superior to C-QPSK”, [0037], “Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2. Their optimum values are the ones that minimize the BER.”).
2). With regard to claim 12, Rodriquez et al discloses a transmitter (e.g., Figure 2, transmitter 201) for transmitting optical data signals along a transmission link (e.g., link 202 in Figure 2), wherein said transmitter comprises an encoding unit (in the transmitter, and Figures 5 and 6) configured for encoding the data to be transmitted based on an adaptive constellation diagram in a 2-D plane (e.g., the R-QSPK shown in Figures 1, 3 and 5 etc.), said constellation diagram including a first (e.g., the pair on the horizontal axis) and a second (the pair on the vertical axis) pair of symbols, 
, distance 2*A1), and 
- wherein the symbols of the second pair of symbols are located at opposite sides of the origin of the 2-D plane at a second distance d2 from each other (e.g., Figure 1 etc., the pair at /2 and -/2, distance 2*A2), wherein a line connecting the first pair of symbols and a line connecting the second pair of symbols are perpendicular to each other (shown in Figures 1, 3 and 5 etc.; [0027]-[0028]), 
wherein the encoding unit is further configured for adapting the constellation diagram by varying the ratio of the first and second distances di, d2 such as to minimize or nearly minimize a bit error rate in the transmitted data ([0027] etc., “by optimizing the decision method together with the amplitudes A1, A2 the performance of R-QPSK can be superior to C-QPSK”, [0037], “Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2. Their optimum values are the ones that minimize the BER.”).  
3). With regard to claim 13, Rodriquez et al discloses wherein the encoding unit is further configured to encode the data according to a method according to claim 1 (Figures 1-6, [0027]-[0036] etc., and refer claim 1 rejection).
4). With regard to claim 14, Rodriquez et al discloses a receiver (e.g., receiver 203 in Figure 2) for receiving optical data signals transmitted along a transmission link (e.g., link 202 in Figure 2), wherein said receiver comprises an decoding unit (Figures 2 and 4) configured for decoding the received data signal based on an adaptive constellation diagram in a 2- D plane (e.g., the R-QSPK shown in Figures 1, 3 and 5 
- wherein the symbols of the first pair of symbols are located at opposite sides of the origin of the 2-D plane at a first distance di from each other (e.g., Figure 1 etc., the pair at 0 and , distance 2*A1), and
- wherein the symbols of the second pair of symbols are located at opposite sides of the origin of the 2-D plane at a second distance d2 from each other (e.g., Figure 1 etc., the pair at /2 and -/2, distance 2*A2), wherein a line connecting the first pair of symbols and a line connecting the second pair of symbols are perpendicular to each other (shown in Figures 1 and 3-5 etc.; [0027]-[0028]), wherein the decoding unit is further configured for adapting the constellation diagram by varying the ratio of the first and second distances di, d2 ([0027] etc., “by optimizing the decision method together with the amplitudes A1, A2 the performance of R-QPSK can be superior to C-QPSK”, Figure 4 and [0032]-[0037], “Both parameters are optimized according to the transmission link and the values of the diagonals A1 and A2. Their optimum values are the ones that minimize the BER.”)

5). With regard to claim 15, Rodriquez et al discloses the receiver of claim 14, wherein the decoding unit is further configured to decode the data signal according to a method according to claim 1 (Figures 1-6, [0027]-[0036] etc., and refer claim 1 rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez et al (US 2015/0043680) in view of Rossi et al (US 2005/0063711).
Rodriquez et al discloses all of the subject matter as applied to claim 1 above. And Rodriquez et al further discloses wherein the variation of the first and second distances d1, d2 comprises scaling a base distance d0 with corresponding scaling factors , according to d1= d0* and d2= d0* ([0027]-[0037], the A1 and A2 are optimized, e.g., as shown in Figure 1, the A1 and A2 different from the A0; that is, the scaling factors  and are used for scaling the base distance A0).
But, Rodriquez et al does not expressly disclose to keep the time-averaged power of the signal constant, in particular by providing for 2+2= 2.
However, it is common in the art to keep the time-averaged power of the signal in constant so to reduce power fluctuation and make the decoding at the receiver easier. E.g., Rossi et al discloses an optical transmitter, in which the optical power output form the transmitter is maintain at a constant level ([0032]). Regarding the formula 2+2= 2, it is just a data manipulation or simple mathematical calculation. While the base distance is A0, to maintain a constant power, A12+ A22  needs to be same as A02 + A02 = 2*A02; that is
12+ A22  =  (A0)2+ (A0)2 = A02(2+2) = 2*A02
Tha is, A02(2+2) = 2*A02
Then, 2+2= 2, which is a result of keeping the time-averaged power of the signal constant. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep the time-averaged power of the signal constant as commonly used in the art and disclosed by Rossi et al in the system/method of Rodriquez et al so to enhance the system reliability, reduce error rate and make the decoding easier. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez et al (US 2015/0043680) in view of Onaka et al (US 2004/0252999).
Rodriquez et al discloses all of the subject matter as applied to claim 1 above. But, Rodriquez et al does not expressly disclose wherein said optical data transmission includes the transmission of a pump wavelength in the same direction as data signals. 
However, to use an amplifier to amplify transmitted signal is well known in the art. E.g., Onaka et al discloses an optical transmission system, in which a pump wavelength is transmitted in the same direction as data signals (e.g., Figure 9, 10, 112, 13, 14, 16 and 17 etc.) so that desired signal power can be maintained in the transmission line. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a co-propagation pump amplification as taught by Onaka et al in the system/method of Rodriquez et al so that the signal loss can be compensated and desired signal power can be maintained.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez et al (US 2015/0043680) in view of Kikuchi (US 2011/0305457).
Rodriquez et al discloses all of the subject matter as applied to claim 1 above. And Rodriquez et al further discloses wherein said transmission is subjected to additive noise and phase noise (Figure 5), and said phase noise is characterized by a random rotation of constellation point locations with respect to the origin of said 2-D plane (Figure 5, the “scattered points” with respect to the origin of said 2-D plane), and
wherein the degree of variation of the ratio of the first and second distances d1, d2 is determined based on information representing or related to the amount of phase noise or to the ratio of the amount of phase noise with regard to the amount of additive noise (the bit error ratio or BER is directly related to the additive noise and phase noise. Since the A1 and A2 are optimized so to minimize the BER, it is obvious to one skilled in the art that the degree of variation of the ratio of the first and second distances A1, A2 is determined based on information representing or related to the amount of phase noise or to the ratio of the amount of phase noise with regard to the amount of additive noise).  
Rodriquez et al does not expressly state wherein said additive noise is characterized by random isotropic shifts of constellation points in the 2-D plane. However, as shown in Figure 5, the additive noise is shown as random shifts of constellation points in the 2-D plane; and just based on the Figure 5, the scattered points looks like “isotropic”. Another prior art, Kikuchi discloses a multi-level optical transmission system (Figures 4, 5 and 10 etc.), and “it is generally known that a noise distribution of the received signal is isotropic on a signal plane” ([0024], and [0063], .

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez et al and Kikuchi as applied to claim 1 and 4 above, and further in view of Gharan et al (US 2013/0089342).
1). With regard to claim 5, Rodriquez et al and Kikuchi disclose all of the subject matter as applied to claims 1 and 4 above. And the combination of Rodriquez et al and Kikuchi further discloses wherein the amount of phase noise and/or the amount of additive noise and/or information representing or related to the ratio of the amount of phase noise with regard to the amount of additive noise is estimated based on an analysis of 
- sample points of data signals received at the receiving side of the transmission link (Figures 4 and 5 of Rodriquez, the noises in Figure 5 is estimated based on scattered points at the receiving side), or 
- sample points of data signals received at the transmitting side of said transmission link via a similar transmission link for reverse data transmission.  

2). With regard to claim 6, Rodriquez et al and Kikuchi and Gharan et al disclose all of the subject matter as applied to claims 1, 4 and 5 above. But, Rodriquez et al and Kikuchi and Gharan et al do not expressly state wherein said information related to the ratio of the amount of phase noise with regard to the amount of additive noise corresponds to an asymmetry in the statistical distribution of sample points in a direction parallel to a line interconnecting two adjacent non-adjusted symbols in the 2-D plane.
However, as shown in Figure 5 of Rodriquez et al, Figure 10 of Kikuchi and Figure 8 of Gharan, the additive noise is corresponds to an asymmetry in the statistical distribution of sample points in a direction parallel to a line interconnecting two adjacent non-adjusted symbols in the 2-D plane (Rodriquez: Figures 1 and 5, the direction along the horizontal and vertical axis; Kikuchi: Figure 10, the I and Q axis; Gharan: AC and BD lines). And these scattered points are asymmetry in the statistical distribution of 
As to the information related to the ratio of the phase noise with the additive noise. As discussed above, the A1 and A2 are optimized based on the transmission line and noise etc., it is obvious that the ratio of the phase noise with the additive noise can be estimated. Since both the phase noise and the additive noise are estimated, the ratio is just a mathematical calculation or data manipulation.
3). With regard to claim 7, Rodriquez et al and Kikuchi and Gharan et al disclose all of the subject matter as applied to claims 1, 4 and 5 above. And the combination of Rodriquez et al and Kikuchi and Gharan et al further discloses wherein the amount of additive noise and/or phase noise is estimated based on a standard deviation of the distribution of sample points in the said 2-D plane (Gharan teaches that a standard deviation is used for the calculation/estimation, [0035] and [0066]). 
4). With regard to claim 8, Rodriquez et al and Kikuchi and Gharan et al disclose all of the subject matter as applied to claims 1, 4 and 5 above. And the combination of Rodriquez et al and Kikuchi and Gharan et al further discloses wherein the amount of additive noise is estimated based on the distribution of distances of sample points from the origin of said 2-D plane (Rodriquez: Figures 4 and 5, [0033]-[0037]. Figure 10 and [0128] of Kikuchi. And Figure 8 of Gharan). 
5). With regard to claim 9, Rodriquez et al and Kikuchi and Gharan et al disclose all of the subject matter as applied to claims 1, 4 and 5 above. And the combination of Rodriquez et al and Kikuchi and Gharan et al further discloses wherein the amount of phase noise is estimated based on the distribution of the angular offsets (e.g.,  in . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriquez et al and Kikuchi as applied to claims 1 and 4 above, and further in view of Essiambre et al (US 2013/0336649).
Rodriquez et al and Kikuchi disclose all of the subject matter as applied to claims 1 and 4 above. And the combination of Rodriquez et al and Kikuchi further discloses wherein said 2-D plane is the complex plane (e.g., Rodriquez: Figures 4 and 5, [0036], A (or Si) = r*ej) and each constellation point Zsymbol of said first and second pairs of constellation points can be expressed as 
Zsymbol = *(X0+iY0) (e.g., Rodriquez: A1 = A0*,  is an optimization factor. X0+iY0 is just a another representation in a Cartesian complex plane of a complex number r*ej in polar complex plane);
Zsymbol = *(X0+iY0), (e.g., Rodriquez: A2 = A0*,  is an optimization factor. X0+iY0 is just a another representation in a Cartesian complex plane of a complex number r*ej in polar complex plane), and 
wherein said transmission is subjected to additive noise and phase noise (e.g., Rodriquez: Figures 4 and 5, said additive noise Zadd being defined as Zadd = nx+i*ny (just another representation of a complex noise in Cartesian complex plane of an additive x and ny are random variables distributed according to a same statistical distribution, and said phase noise being represented by a factor 
exp{i*}, 
wherein  is a random variable having a corresponding statistical distribution (the exp{i*} or e i* is a basic representation of a phase noise in the art), such that the sample point Z originating from a constellation point Zsymbol subjected to additive noise and phase noise is a random variable defined as 
Z = Zsymbol *exp{i*} + Zadd (this formula is just a common mathematic formula for a complex signal representation Z while noise are added. E.g., for a signal Sin, when its amplitude and phase is perturbed: Sout = Sin*ej + S).
But, Rodriquez et al and Kikuchi do not expressly disclose: X0, Y0 ϵ {-1,1} up to a common normalization factor and a common arbitrary phase factor; and the additive noise and the phase noise have distributions “in particular a Gaussian or nearly Gaussian distribution”.
However, Essiambre et al discloses an adaptive constellation for an optical transmission system (Figures 1, 2D, 4 and 6 etc.); and teaches to use a normalization factor to normalize the signals (“This function is typically normalized so that its integral over the entire complex plane is equal to one”, ([0069]), and Essiambre et al also discloses that the noise is in Gaussian distribution ([0005] and [0082]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Essiambre et al to the system/method of Rodriquez et al and Kikuchi so that so that the signal can be conveniently processed and analyzed.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040042802 A1
US 7352832 B1
US 7197090 B1
US 20110318014 A1
US 20100150577 A1
US 7711273 B2
US 20100021179 A1
US 20160204902 A1
US 20150288136 A1
US 20090279891 A1
US 20040208585 A1
US 5903385 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.